Title: From James Madison to Edmund Randolph, 14 November 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. Novr. 14th. 1782
By a line dropped for the post, tho’ perhaps too late to get into the mail, and by another by Dr. Tucker who soon followed, I informed you of the reappointment of Mr. Jefferson, that the act passed unanimously & without even an unfavorable remark. Col: Bland by whom this goes, conveys an official notification from Mr. Livingston, under cover to Col: Monroe. As you will probably in consequence of it, if not before have an interview with Mr. Jefferson, no observations on the subject are necessary. [I] confide in his acceptance and flatter myself with the pleasure of soon seeing him in Philada.
I inclose you the late papers which are very barren, but contain every thing which falls under the head of news.
I am yr. affe. friend
J. Madison Jr.
 